Citation Nr: 1114481	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1947 to April 1952, and from March 1954 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record raises claims of entitlement to separate ratings for peripheral neuropathy of the lower extremities secondary to post operative residuals of a low back pain with arachnoiditis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

The preponderance of the probative medical evidence indicates the Veteran has not lost the anatomical use of an extremity due to a service-connected disability, and the appellant is not service connected for an eye disorder.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for an automobile or adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The November 2009 correspondence informed the appellant how effective dates are assigned.  Hence, the Board finds that VA substantially complied with all VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  He was provided the opportunity to meaningfully participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 


Entitlement to Automotive and Adaptive Equipment

Governing Law and Regulation

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance in an amount not exceeding the amount specified in 38 U.S.C.A. § 3902 (including all State, local, and other taxes where such are applicable and included in the purchase price) and of basic entitlement to necessary adaptive equipment will be made where the claimant meets the requirements of paragraphs (a), (b) and (c) of this section.

(a) Service. The claimant must have had active military, naval or air service. (b) Disability. (1) One of the following must exist and be the result of injury or disease incurred or aggravated during active military, naval or air service; (i) Loss or permanent loss of use of one or both feet; (ii) Loss or permanent loss of use of one or both hands; (iii) Permanent impairment of vision of both eyes: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye. (iv) For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  See 38 C.F.R. § 3.808 (Automobiles or other conveyances; certification.)

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether, in the case of a foot, the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  

Examples include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more. 38 C.F.R. § 3.350(a)(2)(i)(a).  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2)(i)(b).  See also 38 C.F.R. § 4.63 (2010). 

Analysis 

The Veteran is currently service-connected for post operative residuals of low back pain status with arachnoiditis; post traumatic stress disorder; residuals of a shrapnel wound to the right knee with subsequent traumatic arthritis; hearing loss; residuals of a perforated right tympanic membrane; a right inguinal hernia; and residuals of a shell fragment wound of the lateral side of the right forearm.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was granted effective August 11, 1997.  

The Veteran asserts that he has lost feeling in his feet and toes due to his service-connected back disorder, and that he cannot drive because of this loss of feeling.  As the Veteran is service connected under the Diagnostic Code for an intervertebral disc syndrome the Board will assume that any lower extremity neurologic pathology is part of a service connected disorder notwithstanding the fact that the appellant is not in receipt of a separate evaluation for any lower extremity neuropathy.  Significantly, however, even considering such an assumption the Board finds the preponderance of the medical evidence is against the claim.  In this regard, the evidence of record preponderates against finding that the level of lower extremity disability is such that no effective lower extremity function remains other than that which would be equally well served by an amputation stump.  Hence, the claim must be denied.

In making this determination, the Board has considered the various outpatient records and VA examinations.  These records document complaints of significant pain and limitation.  

Private treatment records from January 2010 indicate that the Veteran had trouble driving and had been in several wrecks due to a lack of control over his legs.  On examination the Veteran walked with a broad based shuffling gait.  He could not walk on his heels or toes and could barely pick out touch or position sense.  March 2010 private treatment records noted that the Veteran experienced stocking type paresthesias in both lower legs compatible with peripheral neuropathic type discomfort.  It was also noted that the Veteran rose easily from sitting to standing.  

At an October 2010 VA neurological examination, the Veteran reported his inability to know where his feet and toes were had led to an inability to drive.  The Veteran believed that this inability to feel his feet was due to his service-connected low back disorder.  It was noted that a March 2010 neurosurgeon's report diagnosed degenerative spondylolisthesis L3 on L4 with lumbar stenosis, and bilateral lower extremity peripheral neuropathy.  

Upon examination, the Veteran was able to transfer himself with the assistance of a cane from a chair to the examining table with moderate difficulty.  The Veteran maintained some degree of kyphosis.  Lower extremity strength was normal.  Deep tendon reflexes were trace in both knees and zero in both ankles.  Sensory evaluation revealed a significant decrease of sensation to all primary modalities distally in a stocking type of distribution and that included evaluation of pinprick and light touch.  The Veteran had difficulty and practically was not able to tell the examiner the position of the big toes when they were moved passively.  A vitamin B-12 deficiency was noted.  The examiner commented that the Veteran had severe degenerative spondylolisthesis that significantly limited his activities.  He also had a peripheral polyneuropathy of unknown cause.  The polyneuropathy was opined to affect position sense and all other sensory modalities in the feet, and this was judged to be the reason why the Veteran could not feel his feet to drive.  

The evidence reveals that the Veteran has difficulty with feeling in his lower extremities with a stocking type paresthesias in each lower extremity.  However, this evidence nonetheless does not amount to loss or permanent loss of use of one or both feet.  Simply put, despite the severity of the appellant's lower extremity neurologic disorder, the evidence preponderates against finding that the level of disability equates with an amputation, or that what effective function remains would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  There is no evidence that the acts of balance and propulsion would be equally well served by an amputation stump.

For the reasons discussed above, the Board finds that the weight of the competent evidence preponderates against finding that the appellant has loss of use of the feet due to service-connected disability.  Additionally, the evidence does not indicate any service connected loss of use of the hands, a service connected permanent impairment of his vision, service connected ankylosis of either knee; service connected complete ankylosis of two major joints of an extremity, a shortening of a lower extremity, or complete paralysis of the external popliteal nerve and consequent footdrop associated with the appellant's service- connected disabilities.  Thus, based on the evidence of record, the Veteran does not meet the requirements for financial assistance for the purchase of an automobile and adaptive automobile equipment or for adaptive equipment only pursuant to the dictates of 38 C.F.R. § 3.808.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


